4760DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This office action is in response to the reply filed on 9/23/2022, wherein claims 1, 11 and 21 were amended; claims 1-13 and 21-27 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11, 12, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slat (US 6264053 B1) in view of  Paredes (US 20140326695 A1).
With respect to claim 1, Slat discloses a container (10’ figure 3 below) comprising: a tubular body having a longitudinal axis (A figure 3 below) and a rounded sidewall (figure 3 below) extending between a first end (figure 3 below) and an opposite end (figure 3 below) surrounded by a rim portion (26’ figure 3 below); a base portion (12’ figure 3 below) defined, in part, by the first end (figure 3 below) and configured to support the container in an upright orientation relative to a support surface (col 1 lines 46-49) , the base portion (12’ figure 3 below) further defining a support ring (18 figure 3 below) having an at least substantially rounded perimeter; a rim portion (26’ figure 3 below) defined, in part, by the opposite end (figure 3 below) and positioned opposite the base portion (12’ figure 3 below); a vertical portion (16’ figure 3 below) defined, in part, by the rounded sidewall (16’ figure 3 below), aligned along the longitudinal axis (A figure 3 below), and extending between the perimeter of the base portion (18 figure 3 below) and the rim portion (26’ figure 3 below), the vertical portion (16’, A, 18, 26’ figure 3 below) having a first diameter that defines a vertical portion perimeter; and a plurality of grooves (40 figure 3 below) defined within the vertical portion (16’ figure 3 below) of the rounded sidewall, each of the grooves (40 figure 3 below) comprising a width (figure 3 below) extending transverse to the longitudinal axis (A figure 3 below) and defining opposing sides of each of the plurality of grooves, a length (figure 3 below) parallel to the longitudinal axis (A figure 3 below), greater than the width (figure 3 below) and defining opposing ends of each of the plurality of grooves (40 figure 3 below), and a center (figure 3 below) defining a depth of each of the plurality of grooves (40 figure 3 below) intermediate the opposing sides; wherein: each of the plurality of grooves (40 figure 3 below) is aligned parallel with the longitudinal axis (A figure 3 below); the depth of each of the plurality of grooves (40 figure 3 below) is such that each of the plurality of grooves is radially inset a distance from the vertical portion (16’ figure 3 below) perimeter; and opposing sides of adjacently positioned ones of the plurality of grooves (40 figure 3 below) define a peak that is radially aligned with the vertical portion (16’ figure 3 below) perimeter.
Examiner Note: Grooves are references with item 40, in regards to the depressions between Slats ribs.

    PNG
    media_image1.png
    811
    724
    media_image1.png
    Greyscale

Slat failed to disclose of the groove length being less than the vertical portion length; and a smooth surface defined within the vertical portion of the rounded sidewall, the smooth surface being positioned intermediate the plurality of grooves and the rim portion, the smooth surface being aligned with the vertical portion perimeter and having a smooth surface length equal to a difference between the vertical portion length and the groove length, and an edge of the smooth surface defines a first of the opposing ends of each of the plurality of grooves nearest the rim portion. However, in a similar field of endeavor, namely bottle making, Paredes taught of a bottle that have “have straight external surfaces that facilitate ready acceptance and good retention of flat labels” (page 2 [0019]). The possible placement of Paredes included a portion nearest the rim portion, the placement of a smooth surface towards the rim portion is one of many configurations that would be obvious to try for one skilled in the art. Therefore, It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper portion of Slat to include a flat surface as taught by Paredes in order to allow for retention of a flat label. 
Examiner Note: The placement of the smooth surface, as described above, is not considered novel as it is obvious to try, as stated above, and is evident in other prior art such as; Sapire (US D908433 S), Matsuishi (US D805909 S), Wheeler (US D622604 S), Chadfield (US D522879 S), and Vicino (US 4447974 A). All of which have a vertical portion length composed of a grooved surface followed by a flat surface.
With respect to claim 2, Slat discloses the container of Claim 1 (above), wherein the rounded sidewall (figure 3 above) defines an at least substantially uniform wall thickness through the vertical portion (16’ figure 3 below).
Examiner Note: Although not shown, it would be obvious to one in the field of bottle making that the inside surface is commonly homogeneous. Thereby, in relation to the outside surface, the wall thickness of the vertical portion should be uniform.
With respect to claim 3, Slat discloses the container of Claim 1 (above), wherein the rounded sidewall (figure 3 above) further defines a curved base transition region (42 figure 3 above) extending between the base portion (12’ figure 3 above) and the vertical portion (16’ figure 3 above).
With respect to claim 4, Slat discloses the container of Claim 3 (above), wherein the curved base transition region (42 figure 3 above) defines one or more base transition grooves (36 figure 3 above) arranged around the perimeter of the curved base transition region (42 figure 3 above) extending at least partially between the base portion (12’ figure 3 above) and the vertical portion (16’ figure 3 above) and spaced along the perimeter of the base portion (12’ figure 3 above).
Examiner Note: Item 42 of Slat is being used referenced to the area occupied by the ring of grooves.
With respect to claim 5, Slat discloses the container of Claim 3 (above), wherein the one or more base transition grooves (36 figure 3 above) are aligned with respective ones of the plurality of grooves (40 figure 3 above) defined within the vertical portion (16’ figure 3 above) of the rounded sidewall (figure 3 above).
With respect to claim 6, Slat discloses the container of Claim 5 (figure 3 above), wherein the plurality of grooves defined within the vertical portion (16’ figure 3 above) and the one or more base transition grooves (36 figure 3 above) are arranged around a perimeter of the vertical portion (16’ figure 3 above) and the curved base transition region (42 figure 3 above), respectively.
With respect to claim 7, Slat discloses the container of Claim 3 (above), wherein a portion of the vertical portion (16’ figure 3 above) is inset relative to the curved base transition region (42 figure 3 above).
With respect to claim 11, Slat discloses the container of Claim 1 (above), wherein the rim portion (26’ figure 3 above) is oriented, relative to the longitudinal axis (A figure 3 above) of the tubular body, in alignment with the base (12’ figure 3 above) portion (both are along the longitudinal axis A figure 3 above), the rim portion (26’ figure 3 above) comprises an inner perimeter defining an at least substantially rounded perimeter of an opening (present if figure 3 above), and the opening is oriented, relative to the longitudinal axis of the tubular body, in alignment with the base portion (as stated above both will fall along the longitudinal axis A figure 3 above).
Examiner Note: Application does not state which axis the centerline of the rim portion is orientated, relative to the cylindrical shapes.
With respect to claim 12, Slat discloses the container of Claim 4 (above), wherein adjacent ones of the plurality of grooves (40 figure 3 above) on the vertical portion (16’ figure 3 above) and the one or more base transition grooves (36 figure 3 above) are each separated by substantially the same distance along respective lengths of the grooves (this relationship is present in figure 3 above).
	With respect to claim 21, Slat discloses a container (10’ figure 3 above) comprising: : a tubular body having a longitudinal axis (A figure 3 above) and a rounded sidewall (figure 3 above) extending between a first end (figure 3 below) and an opposite end (figure 3 above); the first end (figure 3 above) is configured to support the container in an upright orientation relative to a support surface (col 1 lines 46-49 a vertical portion (16’ figure 3 above) defined, in part, by the rounded sidewall (16’ figure 3 above), having a vertical length aligned along the longitudinal axis (A figure 3 above), extending between the first and second ends (figure 3 above), and having a vertical portion perimeter; a plurality of grooves (40 figure 3 above) contained within the vertical portion (16’ figure 3 above) of the rounded sidewall, each of the grooves (40 figure 3 above) comprising a width (figure 3 above) extending transverse to the longitudinal axis and defining opposing sides of each of the plurality of grooves, a groove length (figure 3 above) extending parallel to the longitudinal axis, greater than the width (figure 3 above) and defining opposing ends of each of the plurality of grooves (40 figure 3 above), and a center (figure 3 above) defining a depth of each of the plurality of grooves (40 figure 3 above) intermediate the opposing sides, wherein: each of the plurality of grooves (40 figure 3 above) extends along the longitudinal axis (A figure 3 above); the depth of each of the plurality of grooves (40 figure 3 above) is such that each of the plurality of grooves is radially inset a distance from the vertical portion (16’ figure 3 above) perimeter; and opposing sides of adjacently positioned ones of the plurality of grooves (40 figure 3 above) define a peak that is radially aligned with the vertical portion (16’ figure 3 above) perimeter.
Slat failed to disclose of the groove length being less than the vertical portion length; and a smooth surface defined within the vertical portion of the rounded sidewall, the smooth surface being positioned intermediate the plurality of grooves and the rim portion, the smooth surface being aligned with the vertical portion perimeter, and having a smooth surface length equal to a difference between the vertical portion length and the groove length, an edge of the smooth surface defines a first of the opposing ends of each of the plurality of grooves nearest the rim portion. However, in a similar field of endeavor, namely bottle making, Paredes taught of a bottle that have “have straight external surfaces that facilitate ready acceptance and good retention of flat labels” (page 2 [0019]). The possible placement of Paredes included a portion nearest the rim portion, the placement of a smooth surface towards the rim portion is one of many configurations that would be obvious to try for one skilled in the art. Therefore, It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper portion of Slat to include a flat surface as taught by Paredes in order to allow for retention of a flat label. 
Examiner Note: A smooth surface abiding by the placement described above is not considered novel as it is obvious to try and is evident in other prior art such as; Sapire (US D908433 S), Matsuishi (US D805909 S), Wheeler (US D622604 S), Chadfield (US D522879 S), and Vicino (US 4447974 A). All of which have a vertical portion length composed of a grooved surface and a flat surface.
With respect to claim 22, Slat discloses the container of Claim 21 (above), wherein the sidewall (figure 3 above) defines an at least substantially uniform wall thickness through the vertical portion (16’ figure 3 below).
Examiner Note: Although not shown, it would be obvious to one in the field of bottle making that the inside surface is mostly homogeneous. Thereby, in relation to the outside surface, the wall thickness of the vertical portion should be uniform.
With respect to claim 23, Slat discloses the container of Claim 21 (above), wherein the rounded sidewall (figure 3 above) further defines a curved base transition region (42 figure 3 above) extending between the base portion (12’ figure 3 above) and the vertical portion (16’ figure 3 above).
With respect to claim 24, Slat discloses the container of Claim 23 (above), wherein the curved base transition region (42 figure 3 above) defines one or more base transition grooves (36 figure 3 above) arranged around the perimeter of the curved base transition region (42 figure 3 above) and extending at least partially between the base portion (12’ figure 3 above) and the vertical portion (16’ figure 3 above) and following a length of a radius of the base portion (12’ figure 3 above).
Examiner Note: 42 is being referenced to the area occupied by the ring of grooves.
With respect to claim 25, Slat discloses the container of Claim 24 (above), wherein adjacent ones of the plurality of grooves (40 figure 3 above) on the vertical portion (16’ figure 3 above) and the one or more base transition grooves (42 figure 3 above) are each separated by substantially the same distance along respective lengths of the grooves (16’, 42 figure 3 above).
	

Claims 8-10, 13, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Slat (US 6264053 B1) in view of Paredes (US 20140326695 A1) and White (US 20040164047 A1).
The references as applied to claims 1 and 21, above, discloses all the limitations of the claims except for a base channel and other details relating to the shape of the base of the container, including a rounded inset panel. However, in a similar field of endeavor, namely bottle making, White taught of a container with a base “that is segmented and recessed for additional strength” (page 1 [0013]) as depicted below in figure 5, item 12. This reads on claims 8 and 26 as the segmented portions create “base channels.” Additionally, the description of a recessed portion reads on claim 10s rounded inset panel. Therefore, it would have been obvious to one of ordinary skill in the art of bottle making before the effective filing date of the claimed invention to include a base channel and recessed portion as taught by White in the bottle of Slat in view of Paredes since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Slat in view of Parades teaches a bottle and adding a base channel and recessed portion as taught by White would maintain the same functionality of the Slats invention while increasing bottle strength, making the results predictable to one of ordinary skill in the art (MPEP 2143).

    PNG
    media_image2.png
    622
    468
    media_image2.png
    Greyscale

With respect to claim 9, 13, and 27, Slat in view of Parades and White failed to disclose the relationship where the base transition grooves intersect the base channel. However, this is one of many relationships that would have been obvious to try. It would have been obvious to try to one of ordinary skill in the art at the time the invention to have base transition grooves intersect the base channel since there are only a finite number of predictable solutions. Either the two parts intersect or they don’t. Thus, making the base transition grooves intersect the base channel would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.
Examiner Note: Base transition grooves extending into the base channel can be visible in other prior art such as Sadhwani (US D825992 S).
Examiner Note:  With respect to the remainder of claim 9, Slat discloses the portion wherein: the rounded sidewall further defines a curved base transition region (42 figure 3 above) extending between the base portion (12’ figure 3 above) and the vertical portion (16’ figure 3 above); the curved base transition region (42 figure 3 above) defines one or more base transition grooves (36 figure 3 above) arranged around the perimeter of the curved base transition region (42 figure 3 above) and extending at least partially between the base portion (12’ figure 3 above) and the vertical portion (16’ figure 3 above) and following a length of a radius of the base portion (12’ figure 3 above). 

Claims 10  is rejected under 35 U.S.C. 103 as being unpatentable over Slat (US 6264053 B1) in view of Paredes (US 20140326695 A1) White (US 20040164047 A1) and Manderfield (US 20200231335 A1).
	With respect to claim 10, the references as applied to claim 8, above, disclose all the limitations of the claims except for the relationship between the recessed portion (rounded inset panel) and the segments (base channel). However, in a similar field of endeavor, namely bottle bases, Manderfield taught of “The base portion may further define a rounded inset panel oriented such that the centerline of the rounded inset panel is aligned with the centerline of the base portion, wherein the depth of the base channel is a first depth, and the rounded inset panel has a second depth extending towards the interior of the container, wherein the second depth is greater than the first depth.” (page 1 [0007]) that would have been obvious to try. It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have a recessed portion (rounded inset panel) that is less shallow (retracts more to the interior) than the segmented portions (base channel) since there are only a finite number of predictable solutions. Either the base channel is shallower, the same, or less shallow than the rounded inset panel. Thus, having a shallower base channel, as compared to the rounded inset panel, would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sapire (US D908433 S), Matsuishi (US D805909 S), Wheeler (US D622604 S), Chadfield (US D522879 S), Vicino (US 4447974 A), and Sadhwani (US D825992 S).


Response to Arguments

Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive. Applicant argues that the placement of the flat portion with respect to the amended claims would not be obvious over Slat in view of Paredes barring undue experimentation. However, the application does not present any further reasoning behind its particular configuration for the smooth surface. Slat in view of Paredes demonstrates the same need as the application for a flat surface. Placement of the smooth surface can be considered a design choice, as the placement, does not affect the utility of the smooth surface. To further address the applicants, remark, examiner has added prior art that demonstrate the aforementioned relationship under claim 1 and 21 rejections.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.K.S./Examiner, Art Unit 3735                                                                                                                                                                                                        
/ERNESTO A GRANO/Primary Examiner, Art Unit 3735